Title: To James Madison from John Graham, 25 June 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 25th June 1816.
        
        We have Letters from Govr Cass of the 8th of this Month from which it appears that the British naval officers at Malden have in several instances boarded American vessels passing that place in search of Deserters. These Letters are accompanied by Depositions detailing the facts. I should have forwarded these Letters to you by this Mail but as the Secretary of State will be here today I thought it better to detain them until he arrived. It does not appear that any Persons have been taken from our vessels, and it is possible that the measure has been adopted more with a view of preventing their men from going on board our vessels than with any serious intention of violating our Rights.
        There are also Letters from Mr Eustis & Mr Erving but as they are marked “private” I have not opened them.
        
        We are now beginning to feel the Summer heat in extreme. Yesterday was one of the warmest days I almost ever felt here and today it is not much cooler. If Mr Monroe is on the Road he will suffer much. You have more pleasant weather, I hope in the Mountains, and have also the satisfaction of seeing your crops better than you expected. Ours have improved much since you went away. With Sentiments of the most Respectful attachment I am Dear Sir Your Mo Obt Sert
        
          John Graham
        
      